    Case 2:20-cv-00648-PA-JC Document 21 Filed 08/31/20 Page 1 of 2 Page ID #:103
                                                                              JS-6




     1

     2

     3
     4

     5

     6
     7

     8                             UNITED STATES DISTRICT COURT
     9           FOR THE CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10

   11 CONSTRUCTION LABORERS TRUST                      CASE NO.: 2:20-CV-00648-PA-(JCx)
      FUNDS FOR SOUTHERN
   12 CALIFORNIA ADMINISTRATIVE
      COMPANY, a Delaware limited liability            ORDER RE DISMISSAL OF
   13 company,                                         ENTIRE ACTION
   14                        Plaintiff,
                                                       [Hon. Percy Anderson]
   15             v.
   16
           VASILJ, INC., a California corporation;
   17

   18                        Defendant.
   19

   20

   21
   22
                  Pursuant to the Stipulation Re Dismissal by and between Plaintiff,

   23
           CONSTRUCTION LABORERS TRUST FUNDS FOR SOUTHERN CALIFORNIA

   24
           ADMINISTRATIVE COMPANY, LLC. on behalf of certain employment benefit plans

   25
           collectively known as the Construction Laborers Trust Funds for Southern California

   26
           (“TRUST FUNDS”) and Defendant, VASILJ, INC., a California corporation

   27
           (“VASILJ”) and good cause appearing therefor,

   28
           ///
                                                       1
394553.1
    Case 2:20-cv-00648-PA-JC Document 21 Filed 08/31/20 Page 2 of 2 Page ID #:104




     1           IT IS HEREBY ORDERED that:
     2           1.     This action is dismissed in its entirety with prejudice with each party to
     3     bear its own costs and attorney’s fees pursuant to the terms of a settlement agreement
     4     between the parties relating to claims covering the period from March 1, 2016 to March
     5     31, 2019.
     6           2.     Since the TRUST FUNDS audit of VASIL’S records covered the period
     7     through March 31, 2019 only, the dismissal of this action shall not operate as a bar
     8     and/or have res judicata effect or any other limitation of any legal right and remedy of
     9     the TRUST FUNDS to seek collection of any amount due, or comes due by VASILJ, to
   10      any one or more of the TRUST FUNDS during the period after March 31, 2019.
   11

   12      DATED: August 31, 2020
   13                                                  PERCY ANDERSON
                                                  UNITED STATES DISTRICT JUDGE.
   14

   15
   16

   17

   18
   19

   20

   21
   22

   23

   24
   25

   26

   27
   28
                                                       2
394553.1
